06/28/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0011


                                        DA 21-0011
                                     _________________



IN THE MATTER OF THE
CONSERVATORSHIP OF:
                                                                     ORDER
H.D.K.,

             A Protected Person.

                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee’s response brief
filed electronically on June 28, 2021, this Court has determined that the brief does not
comply with the below-referenced Rule and must be resubmitted.
       M. R. App. R. 10(6) pertains to use of initials for parties in certain proceedings. It
states: “In any proceeding regarding . . . Title 72, Chapter 5, part 3 (Guardians of
Incapacitated Persons), only the initials of the child, parent(s), or individual party(ies), as
the case may be, may be used in all filings.”           This matter on appeal pertains to
§ 72-5-401, MCA, original petition for appointment or protective order.             However,
because H.D.K. has been previously deemed a protected person pursuant to Title 72,
Chapter 5, Part 3, any reference to her name must utilize initials. Appellee’s brief
incorporates her full name on page 5 and her last name on page 6 of the response brief
dated June 28, 2021.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellee shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellee and to all
parties of record.




                                                                                   Electronically signed by:
                                                                                       Laurie McKinnon
                                                                              Justice, Montana Supreme Court
                                                                                        June 28 2021